Citation Nr: 9923573	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-34 092A	)	DATE
	)
	)


THE ISSUE

Whether an August 1997 decision of the Board of Veterans' 
Appeals (Board) denying a claim for Department of Veterans 
Affairs (VA) benefits on the basis of forfeiture should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active duty in the Philippine Army, while 
such forces were in the Armed Forces of the United States, 
from September 1941 until his death in April 1942 while a 
prisoner of war (POW) of the Japanese Government.

This matter comes before the Board based on a CUE motion as 
to the Board decision of August 8, 1997, which denied a claim 
for VA benefits on the grounds of forfeiture under 38 
U.S.C.A. § 6103(a) (West 1991).  At the time of the Board's 
denial of the moving party's motion for reconsideration in 
February 1999, the Board advised the moving party that it 
would also consider her motion as a request for revision of 
the Board's August 8, 1997 decision on the grounds of CUE. 
Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
that she wished for the Board to do so.  

The record reflects that the Board received a letter from the 
moving party in June 1999, which specifically asserted that 
her claim should be "reconsidered" on the basis of CUE.  
The moving party's letter refers to error "made or done by 
the U.S. Veterans Administration Office" and not 
specifically the Board, however, the letter itself was 
addressed to the Board, and any such claim would have to 
pertain to the August 1997 Board decision as all previous 
regional office (RO) decisions as to forfeiture would have 
been subsumed by the August 1997 Board decision and are 
therefore no longer subject to a separate claim of CUE.  
Accordingly, as the appellant made specific reference to CUE 
in her communication to the Board after being advised that 
she must specifically advise the Board that she wished to 
proceed with a CUE review, the Board finds that she has 
authorized the Board to proceed with review of her CUE 
motion.  The Board further observes that the claimant was 
urged to obtain representation on her CUE motion, but has not 
done so.  

The Board further notes that since the Board's decision in 
August 1997, additional evidence has been associated with the 
claims file that is either irrelevant to the subject action 
or that is a copy of documents that were already a part of 
the record at the time of the Board's decision of August 
1997.  

It should be further noted that pursuant to Rule 1405(b), 
which is currently found at 64 Fed. Reg. 2134, 2140 (1999), 
and is to be codified at 38 C.F.R. § 20.1405(b), no new 
evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board will not consider any evidence submitted after the 
subject Board decision in reaching its decision as to the 
matter currently under review. 


FINDING OF FACT

The August 1997 Board decision which denied eligibility to VA 
benefits on the grounds of forfeiture under 38 U.S.C.A. 
§ 6103(a), correctly applied existing statutes and/or 
regulations and was consistent with and supported by the 
evidence then of record.


CONCLUSION OF LAW

The August 1997 Board decision did not contain CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides that the 
motion must set forth clearly and specifically the alleged 
CUE, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), 
to be codified at 38 C.F.R. § 20.1404(b)).  Rule 1404(b) 
further provides that:

Non-specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied. 

In the August 1997 decision, the Board found that the moving 
party was the widow of the veteran.  Her entitlement to death 
pension benefits had been terminated in 1962 based upon a VA 
General Counsel opinion that she had been living in a husband 
and wife relationship with the veteran's younger brother.  
The moving party had filed a claim for restoration of death 
benefits in March 1971, asserting her relationship with the 
veteran's younger brother had ceased in November 1969.  The 
Board found that a VA field examination in 1973 revealed the 
moving party was still living in a husband and wife 
relationship with the veteran's younger brother.  The Board 
affirmed the forfeiture of benefits on the basis that she had 
deliberately presented false evidence to the VA in January 
1975.





II.  Analysis

In her CUE motion of June 1999, the moving party requests the 
reconsideration of her claim "which was long delayed due to 
clear and unmistakable erro[r] made or done by the U.S. 
Veterans Administration Office."  With respect to the 
assertion that consideration of moving party's claim was 
"long delayed," the Board finds nothing in the record which 
reveals that there was any delay on the part of the Board in 
reaching its decision in August 1997, or that a different 
result would have ensued but for some delay in the Board's 
consideration of the claim on appeal.

The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), the Board has no 
alternative but to deny the moving party's motion for CUE.


ORDER

The August 1997 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


